Per Curiam.

The plaintiff by his contract having waived any implied warranty, any recovery must be based only on a breach of the uniform warranty made part of the agreement. (Personal Property Law, § 152; Plimpton v. Brown Bros. Co., 224 N. Y. 724; Lumbrazo v. Woodruff, 256 N. Y. 92, 96; Lee v. Industrial Laundry Mach. Co., 261 App. Div. 741; Sayeg v. Gloria Light Co., 236 App. Div. 761; 106 A. L. R. 1466.)
The order should be reversed, motion granted, with $30 costs to appellant against plaintiff to abide the event, and judgment vacated.
Hammer. Shientag and Miller, JJ., concur.
Order reversed, etc.